Exhibit 10.1
Employment Agreement
 
This Employment Agreement (this “Agreement”), entered into and made effective as
of February 18, 2009 (the “Appointment Date”), is by and among, LIN TV Corp., a
Delaware corporation (“Parent”), and LIN Television Corporation, a Delaware
corporation with its headquarters in Providence, Rhode Island, and a
wholly-owned subsidiary of the Parent (the “Company” and, together with Parent,
the “LIN Companies”), and Nicholas N. Mohamed, an individual whose current
residence is 172 Irving Avenue, Providence, Rhode Island 02906 (the
“Executive”).
 
RECITALS:
 
Whereas, the board of directors of Parent (the “Board of Parent”) and the board
of directors of the Company, respectively, appointed Executive to the offices of
Vice President Finance of each of the LIN Companies, which appointment shall
become effective on the Appointment Date;
 
Whereas, each of Parent and the Company desire that the Company employ Executive
as Vice President Finance of the Company, and Executive desires to be employed
by the Company in such position, in accordance with the terms and subject to the
conditions provided herein;
 
Now, Therefore, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto,
intending to be legally bound hereby, agree as follows:
 
1. Employment.  The Company shall employ Executive and Executive hereby agrees
to serve the LIN Companies on the terms and conditions set forth herein.
 
2. Service Period.  The term of this Agreement and Executive’s employment
hereunder (the “Service Period”) shall be deemed to have commenced as of the
Appointment Date and shall continue thereafter until the effective date of
termination pursuant to the terms and subject to the conditions of this
Agreement.  For the avoidance of doubt, Executive’s employment will be on a
continuous basis unless Executive’s employment is terminated pursuant to Section
8 of this Agreement.


3. Position and Duties.  During the Service Period, Executive shall serve as the
Vice President Finance of each of the LIN Companies, reporting to the Senior
Vice President Chief Financial Officer (“SVP-CFO”) of each of the LIN Companies
and, subject to the LIN Companies’ respective Certificates of Incorporation and
By-Laws, shall have such authority and duties as may be granted or assigned from
time to time by the SVP-CFO of the LIN Companies.  Subsequent to the filing of
the LIN Companies’ annual report on Form 10-K with the Securities and Exchange
Commission (currently anticipated to be filed on or about March 16, 2009),
Executive’s title shall be changed to Vice President Controller and Executive
shall also be considered the Chief Accounting Officer for the LIN
Companies.  All other provisions of this Agreement shall remain unchanged upon
this change in title.
 
1

--------------------------------------------------------------------------------


4. Attention and Effort.  Executive covenants and agrees, at all times during
the Service Period, to devote his full business-time efforts, energies and
skills to his duties as contemplated by Section 3 above, to serve each of the
LIN Companies diligently and to the best of Executive’s ability and at all times
to act in compliance with the rules, regulations, policies and procedures of the
LIN Companies as shall be in effect from time to time.  Executive further
covenants and agrees that he will not, directly or indirectly, engage or
participate in any other business, profession or occupation for compensation or
otherwise at any time during the Service Period which conflicts with the
business of the LIN Companies, without the prior written consent of the Board of
Parent; provided, that nothing herein shall preclude Executive from accepting
appointment to or continuing to serve on any board of directors or trustees of
any charitable or not-for-profit organization or from managing his personal,
financial or legal affairs; provided, in each case, and in the aggregate, that
such activities do not materially conflict or interfere with the performance of
Executive’s duties hereunder or conflict with Sections 10, 11 or 12 of this
Agreement in any material respect.
 
5. Compensation and Other Benefits.
 
(a) During the Service Period, Executive shall be paid by the Company an annual
base salary in an amount equal to One Hundred Eighty Thousand Dollars ($180,000)
(the “Base Salary”), payable in accordance with the Company’s normal payroll
practices.  The Base Salary shall be reviewed by the Compensation Committee of
the Board of Parent no less often than once each calendar year and may be
increased, but not decreased, based on such a review.
 
(b) Executive shall be eligible to receive, in addition to the Base Salary
described above, an annual bonus payment (a “Performance Bonus”) in an amount up
to Sixty Three Thousand Dollars ($63,000) for such year (a “Performance Bonus
Amount”) to be determined by December 31, 2009, and thereafter, the last day of
each calendar year during the Service Period, or as soon thereafter as
practicable, but in no event later than March 15 of the subsequent calendar
year, as follows:
 
(i) Executive shall be eligible to receive a bonus payment in an amount up to
75% of the Performance Bonus Amount, which bonus payment, if any, shall be
determined in the sole discretion of the SVP-CFO of the LIN Companies and the
Compensation Committee, based upon such factors as each may determine to be
relevant, which may include the performance of the LIN Companies and Executive,
general business conditions, and the relative achievement by Executive or the
LIN Companies of any goals established by the SVP-CFO, the Board of Parent or
the Compensation Committee.
 
(ii) Executive shall be eligible to receive a bonus payment calculated as set
forth in this paragraph (ii) using a baseline bonus amount equal to twenty-five
percent (25%) of the Performance Bonus Amount (the “Results Bonus Base
Amount”).  The amount of the bonus awarded to Executive, if any, under this
paragraph (ii) (the “Results Bonus”) shall be an amount calculated as a
percentage of the Results Bonus Base Amount (the “Results Bonus
Percentage”).  The Results Bonus Percentage shall be the percentage set forth on
Schedule 5(b)(ii)(A) hereto that corresponds to the respective percentages by
which Parent has achieved the EBITDA and revenue targets established by the
Board of Parent for the applicable year, as determined by the Compensation
Committee of the Board of Parent (the “Budget Target”).  The parties acknowledge
and agree that for convenience of reference Schedule 5(b)(ii)(B) shows for
illustrative purposes the amount of the Results Bonus corresponding to each
Results Bonus Percentage reflected on Schedule 5(b)(ii)(A), and the parties
further acknowledge that such figures shall be subject to adjustment in the
event of any change to the Results Bonus Base Amount and, in the event of any
conflict between Schedules 5(b)(ii)(A) and 5(b)(ii)(B), Schedule 5(b)(ii)(A)
shall control.
 
2

--------------------------------------------------------------------------------


6. Benefits and Expenses.  Executive shall receive from the Company such other
benefits as may be granted to senior management of the Company generally,
including health, dental, life and disability insurance and vacation
benefits.  In addition, Executive shall be provided with an automobile allowance
in accordance with the Company’s then-current plan.  The Company shall reimburse
Executive for all reasonable travel, entertainment and other expenses which
Executive may incur in regard to the business of Company or Parent, in
accordance with and subject to the limitations of the Company’s standard
practices and policies and Executive’s presentation of such documents and
records as Company shall require to substantiate such expenses.  Executive shall
be entitled to the same vacation benefits as are generally available to other
executives of the Company.
 
7. Incentive Equity.  Parent shall grant to Executive an option (the “Option
Grant”), as of the Appointment Date, to purchase 40,000 shares of Parent’s Class
A Common Stock, par value $0.01 per share pursuant to the terms and subject to
the conditions of the LIN TV Corp. Amended and Restated 2002 Stock Plan (the
“Option Plan”) and as further evidenced by that certain Nonqualified Stock
Option Letter Agreement, dated on or about the date hereof, by and between
Parent and Executive (the “Option Agreement”).  The Option Grant shall be on the
terms and conditions of the Option Plan and the Option Agreement; provided,
however, that (a) for purposes of the Option Grant, and notwithstanding anything
to the contrary contained in the Option Agreement, the term “Cause” shall have
the meaning ascribed to such term in this Agreement; and (b) in the event of a
Change in Control (as hereinafter defined in Section 24) (and notwithstanding
the definition of such term in the Option Agreement) the vesting of the Option
Grant shall accelerate and shall be deemed fully vested as of such Change in
Control.  For the avoidance of doubt, the vesting of the Option Grant shall not
accelerate in the event of any termination of this Agreement, including upon a
termination Without Cause or with Good Reason; provided, however, that if
Executive is able to demonstrate that (i) he was terminated by the LIN Companies
Without Cause in anticipation of a Change in Control and (ii) such anticipated
Change in Control occurs, then Executive will be deemed for purposes of the
Option Grant, to have remained employed through the consummation of the Change
in Control, and the vesting of the Option Grant shall accelerate as described in
the preceding sentence.
 
8. Termination.  This Agreement and the employment of Executive hereunder may be
terminated as follows:
 
(a) By the LIN Companies for “Cause.”  Subject to such other terms of this
Agreement, the LIN Companies may terminate this Agreement and the employment of
Executive hereunder for “Cause” by action of the Board of Parent if the
Executive:
 
(i) has been convicted of, or entered a pleading of guilty or nolo contendre (or
its equivalent in the applicable jurisdiction) to any criminal offense (whether
or not in connection with the performance by Executive of his obligations and
duties under this Agreement), excluding offenses under road traffic laws, or
misdemeanor offenses, that are subject only to a fine or non-custodial penalty;
 
(ii) has committed an act or omission involving dishonesty or fraud;
 
(iii) has willfully refused or willfully failed to perform his obligations and
duties under this Agreement or the duties properly assigned to him in accordance
with the terms and conditions of this Agreement, and Executive has the physical
capacity to perform such obligations or duties; or
 
(iv) has engaged in gross negligence or willful misconduct with respect to any
of the LIN Companies or any of their affiliates or subsidiaries.
 
3

--------------------------------------------------------------------------------


(b)  By the LIN Companies “Without Cause.”  The LIN Companies may terminate this
Agreement and the employment of Executive hereunder at any time, in Parent’s
sole discretion, for any reason whatsoever or for no reason, which termination
shall constitute a termination “Without Cause.”
 
(c)  By Executive for Good Reason.  Executive may terminate this Agreement and
his employment hereunder in the event of any of the following (each of which
shall constitute “Good Reason”) and the LIN Companies shall have failed to have
reasonably remedied such condition within thirty (30) days following written
notice from Executive setting forth in reasonable detail the condition giving
rise to such Good Reason:
 
(i) either of the LIN Companies fails to perform its respective obligations or
breaches any of its covenants or warranties under this Agreement;
 
(ii) the relocation of Executive’s primary office to a location that is more
than thirty-five (35) miles from both of (A) the Company’s headquarters in Rhode
Island, unless such office is moved closer to Executive’s primary residence at
the time of such relocation, and (B) Executive’s residence at the time of such
relocation; or
 
(iii) the Board of Parent or the board of directors of the Company approves,
without Executive’s consent or for reasons other than those set forth in Section
8(a), (A) a reduction in Executive’s Base Salary or the Performance Bonus
Amount, or (B) the assignment to Executive of any duties inconsistent in any
material respect with, or effect a material diminution of, Executive’s duties,
titles, offices, or responsibilities (including direct-reporting
responsibilities) with the Parent or the Company, or any demotion of Executive
from, or any failure to reelect or reappoint Executive to any of such positions
(except in connection with the termination of Executive’s employment for
disability or Cause or as a result of Executive's death); provided, however,
that with respect to the foregoing clause (B) if subsequent to a Change in
Control (as hereinafter defined in Section 24), Executive maintains over the
business of the Company substantially the same authority and responsibility with
respect thereto that he held prior to such Change in Control, the requirement
that the Executive report to officers or the board of parent companies, or a
change in the title of Executive, shall not of itself constitute “Good Reason.”
 
(d)  By Executive Without Good Reason.  Executive may terminate this Agreement
and his employment hereunder at any time, for any reason, upon giving to the LIN
Companies thirty (30) days’ written notice of termination of this Agreement and
Executive’s employment hereunder pursuant to this Section 8(d) (“Notice of
Resignation”), during which notice period Executive’s employment and performance
of services will continue; provided, however, that Parent may, upon notice to
Executive and without reducing Executive’s compensation during such period,
excuse Executive from any or all of his duties during such period.  The
effective date of the termination of Executive’s employment hereunder shall be
the date specified in the Notice of Resignation delivered in accordance with
this Section 8(d).
 
(e)  Automatic Termination Upon Death or Disability.  This Agreement and
Executive’s employment hereunder shall terminate automatically upon the death or
“total disability” of Executive.  The term “total disability” as used herein
shall mean Executive’s inability, with or without reasonable accommodations, to
perform the duties of Executive contemplated by Section 3 hereof for a period
of, or periods aggregating, six (6) months in any twelve (12) month period as a
result of physical or mental illness, loss of legal capacity or any other cause
beyond Executive’s control, unless Executive is granted a leave of absence by
the Board of Parent.  All determinations as to whether Executive has suffered
total disability due to physical or mental illness, loss of capacity or any
other medical cause shall be made by a physician who is mutually agreed upon by
Executive and a majority of the members of the Nominating and Corporate
Governance Committee of the Board of Parent.  Executive and the LIN Companies
hereby acknowledge that Executive’s ability to perform the duties set forth in
Section 3 hereof is of the essence of this Agreement.  Termination under this
Section 8(e) shall be deemed to be effective (i) as of the time of Executive’s
death or (ii) immediately upon determination of Executive’s total disability, as
defined above, by a physician mutually agreeable to Executive and the Board of
Parent.
 
4

--------------------------------------------------------------------------------


9. Severance for Termination Without Cause or Resignation With Good Reason.
 
(a) Subject to the terms and conditions of this Section 9 set forth below,
solely in the event that this Agreement and Executive’s employment hereunder is
terminated (y) by the LIN Companies Without Cause pursuant to the terms and
subject to the conditions of Section 8(b) hereof; or (z) by Executive with Good
Reason pursuant to the terms and subject to the conditions of Section 8(c)
hereof, then:
 
(i) The Company shall pay to Executive a severance payment (the “Severance
Payment”) in an amount equal to the sum of (A) Executive’s Base Salary in effect
at the time of such termination and (B) the aggregate amount, if any, of the
Performance Bonus most recently awarded to Executive pursuant to Section 5(b)
prior to such termination; provided, however, that if such termination occurs
prior to the award of Executive’s initial Performance Bonus under this Agreement
(or the determination that no such award shall be made), the payment under this
clause (B) shall be the maximum applicable Performance Bonus that would
otherwise be due had Executive remained employed with the Company.  The
Severance Payment shall be due and payable in twenty six (26) substantially
equal bi-weekly payments following such termination; provided, however, that the
payment of the portion of the Severance Payment comprised of any Performance
Bonus based upon the determination of the achievement of certain results may be
deferred as necessary until the Company has made the necessary determinations.
 
(ii)  In addition, during the twelve-month period following a termination giving
rise to the Severance Payment, the Company shall continue to pay the employer’s
normal portion of the costs of Executive’s health and dental insurance premiums
in an amount consistent with that paid on the date of termination, provided that
Executive chooses to participate in COBRA or a similar health insurance
continuation program and provides the Company with proof of such
participation.  If Executive chooses to receive COBRA coverage from the
Company’s group health plans during this twelve-month period, such coverage
shall count toward the maximum coverage period permitted under such plan.
 
(b) The payment of the Severance Payment and the provision of the benefits
described in this Section 9 are expressly contingent on Executive’s execution of
a standard severance and release agreement containing only a release of any and
all claims by him against the LIN Companies and all predecessors, successors,
affiliates and subsidiaries thereof, except for claims relating to (i) the
Severance Payment and other post-employment payments and benefits due pursuant
to the terms and subject to the conditions of this Agreement; (ii) claims for
benefits under the employee benefit plans of the LIN Companies in which
Executive participates, and (iii) claims for indemnification or insurance, if
applicable, arising following his employment.  Notwithstanding anything to the
contrary contained herein, Employer retains the right to terminate the
initiation or continuation of the Severance Payment and other benefits described
in this Section 9 and to recover from Executive any and all amounts previously
paid (as well as to pursue any other remedies available at law or in equity) if
it discovers that Executive engaged in any fraud, theft, embezzlement, serious
or substantial misconduct materially injuring the LIN Companies’ reputation, or
gross negligence while employed by the Company or if Executive materially
breaches this Agreement, including any breach by Executive of his obligations
and covenants under Sections 10, 11, or 12 hereof.
 
(c)  Subject to such adjustments as may be necessary in accordance with the
proviso set forth in the last sentence of Section 9(a)(i), all payments made
under this Section 9 shall be made to Executive at the same interval as payments
of salary were made to Executive immediately prior to
termination.  Notwithstanding the foregoing or anything to the contrary
contained herein, if the Company determines that Executive is a “Specified
Employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code (as
hereinafter defined), or any successor thereto or as such may be amended
hereafter (“Section 409A”), then to the extent necessary to satisfy the
requirements of Section 409A, any portion of the severance compensation under
this Section 9 that shall constitute deferred compensation within the meaning of
Section 409A shall not be due and payable to Executive until the date that is
six (6) months after the date of termination, if necessary to avoid tax
penalties under Section 409A.  In the event of such delay in payment, on the day
following the expiration of such six month period Executive shall be paid the
delayed portion of the severance compensation plus interest for the period of
such delay, which interest shall be calculated at a rate equal to the interest
rate then earned by the LIN Companies’ excess cash balances on bank deposit.
 
(d)  Except as expressly provided in paragraph (a) above, upon the termination
of this Agreement and Executive’s employment hereunder (including for Cause or
without Good Reason, or upon death or total disability pursuant, respectively,
to Sections 8(a), 8(d) and 8(e)), Executive shall not be entitled to any
payments hereunder, other than for Accrued Obligations, which the Company shall
pay to Executive in a lump sum immediately following such termination.  For
purposes of this Agreement, “Accrued Obligations” shall mean the sum of (i) any
portion of Executive’s accrued but unpaid Base Salary through the date of death
or termination of employment, as the case may be; (ii) any accrued but unpaid
vacation or expense reimbursements; (iii) any then declared but unpaid
Performance Bonus, as applicable, with respect to the fiscal year preceding the
fiscal year in which the termination occurs; (iv) any (A) Performance Bonus for
the fiscal year in which the termination occurs, as applicable, pro rated for
service through the date of termination (and, if not determined as of the date
of termination, such payment, if any, to be due and payable reasonably following
the determination of such amounts) or (B) Performance Bonus earned for that year
if termination occurs at the end of the year but prior to payment; provided,
however, Executive shall receive no payment under (A) or (B) upon a termination
by the LIN Companies for Cause; and (v) any compensation previously earned but
deferred by Executive (together with interest, to the extent and in the manner
applicable pursuant to terms and subject to the conditions of Section 9(c))
prior to the date of termination that has not yet been paid.
 
5

--------------------------------------------------------------------------------


10. Non-Disclosure.


(a) Executive acknowledges that during the period of his employment with the
Company during the Service Period he will have, access to trade secrets and
other confidential or proprietary information of the LIN Companies and their
respective affiliates and subsidiaries (“Confidential Information”).  Executive
acknowledges that as used herein, Confidential Information includes, but is not
limited to, all methods, processes, techniques, practices, pricing information,
billing histories, customer lists or requirements, employee lists, salary
information, personnel matters, financial data, operating results, plans,
contractual relationships, projections for new business opportunities for new or
developing businesses, research, reports, and technological innovations in any
stage of development.  Confidential Information also includes, but is not
limited to, all notes, records, software, drawings, handbooks, manuals,
policies, contracts, memoranda, sales files, or any other documents generated or
compiled by any employee of the LIN Companies or any of its respective
affiliates or subsidiaries.  Notwithstanding the foregoing, Confidential
Information shall not include any data or information that has been voluntarily
disclosed to the public or the LIN Companies’ respective competitors by either
of the LIN Companies (except where such public disclosure has been made by
Executive or another without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means.
 
(b) Executive agrees that, both during the Service Period and after the
termination of his employment hereunder for any reason, he will use his
reasonable best efforts and utmost diligence to preserve, protect, and prevent
the disclosure of such Confidential Information, and that he will not, either
directly or indirectly, use, misappropriate, disclose or aid any other person in
disclosing such Confidential Information, unless done so on behalf of the LIN
Companies or to the extent required by law.
 
(c) All Confidential Information is, and shall remain, the exclusive property of
the LIN Companies, and Executive hereby covenants and agrees that he shall
promptly return all such information to the LIN Companies upon termination of
this Agreement or at any other time when requested by the LIN Companies.
 
11. Non-Competition.


(a)  During the Service Period and for one (1) year after the termination of
this Agreement for any reason, whether with or Without Cause or whether upon
resignation with or without Good Reason, Executive shall not Compete (as
hereinafter defined) with any material business then conducted by the LIN
Companies or their respective affiliates or subsidiaries (collectively, “LIN”)
without the prior written consent of the LIN Companies; except that,
notwithstanding this Section 11, Executive may perform any duties on behalf of
the LIN Companies as the Board of Parent shall approve and direct.  For purposes
of this Agreement, the term “Compete” shall mean engaging in a business as a
more than five percent (5%) stockholder or other holder of a five percent (5%)
or greater equity interest of any Person (as hereinafter defined in Section 24)
(whether direct or indirect, including the right to acquire such percentage
equity interest), as an employee, a partner, an agent, a consultant, or any
other individual representative capacity of, to or for any Person, as an officer
of any Person, or a member of the board of directors, board of managers, or
other managing body of such Person (unless Executive’s duties, responsibilities,
and activities, including supervisory activities, for or on behalf of such
Person or in such business are not related in any way to such “competitive”
activity) if it involves:
 


(i) owning or Managing (as defined below in Section 24) one or more local
television stations in any designated market area in which the Company or any
direct or indirect subsidiary thereof (a “Subsidiary”) owns or Manages, one or
more local television stations (the “Restricted Markets”); or
 
(ii)  rendering services or advice pertaining to the business or operation of
television stations in a Restricted Market, or on behalf of, any Person which is
in competition with the Company or any of its affiliates or subsidiaries.
 
(b) Upon and subject to reasonable notice and information being provided to the
LIN Companies by Executive prior to Executive’s entering into a position or
association which may cause Executive to engage in activities in breach of
paragraph (a) above, Parent will conduct a timely review of such proposed
position or association and notify Executive in writing regarding Parent’s view
as to whether Executive will thereby breach the terms and conditions of
paragraph (a) above.
 
6

--------------------------------------------------------------------------------


12. Non-Solicitation.  Executive agrees that, during the twelve (12) month
period immediately following termination of this Agreement, for whatever reason,
with or without Cause or whether by resignation with or without Good Reason,
Executive shall not directly or indirectly solicit, influence or entice, or
attempt to solicit, influence or entice, or hire any executive, employee, or
consultant of LIN to cease his relationship with LIN or solicit, influence,
entice or in any way divert any customer, distributor, partner, joint venturer
or supplier of LIN to terminate such person’s relationship with LIN, in order to
be employed by or do business with a Person that Competes with the LIN Companies
or with any other entity that derives benefit from the production, marketing,
broadcasting or other distribution or syndication of products, services,
programs or other content that compete with products then produced or services,
programs or other content then being provided, marketed, broadcast, distributed
or syndicated by LIN or the feasibility for production of which LIN is then
actually studying or is preparing to market or is developing; provided, however,
that this Section 12 shall apply only within the geographic area set forth in
Schedule 12 hereto.


13. Acknowledgment of Restrictive Covenants.  Executive acknowledges that the
covenants specified in Sections 10, 11, 12, and 15 hereof (collectively, the
“Protective Provisions”) contain reasonable limitations as to time, geographic
area, and scope of activities to be restricted and that such promises do not
impose a greater restraint on Executive than is necessary to protect the
goodwill, Confidential Information, trade secrets, customer and employee
relations, and other legitimate business interests of the LIN
Companies.  Executive also acknowledges and agrees that any violation of the
covenants set forth in the Protective Provisions would bestow an unfair
competitive advantage upon any Person, which might benefit from such violation,
and would necessarily result in substantial and irreparable damage and loss to
the LIN Companies.


14. No Inconsistent Obligation.  In order to induce the LIN Companies to enter
into this Agreement, Executive represents and warrants to each of the LIN
Companies that neither the execution nor the performance of this Agreement by
Executive will violate or conflict in any way with any other agreement to which
Executive may be bound, or with any other duties imposed upon Executive by
corporate or other statutory or common law.
 
15. Intellectual Property.  Executive and the LIN Companies hereby covenant and
agree that all intellectual property of any kind, whether now or later created,
developed or produced, developed by Executive, whether directly or indirectly,
in connection with services rendered by Executive for or on behalf of the LIN
Companies, or from the use of premises or property owned, leased, licensed or
contracted for by the LIN Companies, both prior to and subsequent to the date of
this Agreement, or otherwise developed by Executive during the Service Period
which is in any way related to the Company's business, as conducted or proposed
to be conducted, shall be the property of the Company.  Executive hereby assigns
to the Company any and all rights and interests he now has or may hereafter
acquire in and to such intellectual property.


16. Notice.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery when delivered by
hand, (b) on the date of transmission when sent by facsimile transmission during
normal business hours with telephone confirmation of receipt, (c) one day after
dispatch when sent by reputable overnight courier maintaining records of
receipt, or (d) three days after dispatch when sent by registered or certified
mail, postage prepaid, return receipt requested, all addressed as set forth on
Schedule 16 attached hereto or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.


7

--------------------------------------------------------------------------------


17. Injunctive Relief; Cumulative Rights.  The parties agree that, without
limitation of the rights of the LIN Companies with respect to any other breach
of this Agreement, the harm to each of the LIN Companies arising from any breach
by Executive of the Protective Provisions could not adequately be compensated
for by monetary damages, and accordingly each of the LIN Companies shall, in
addition to any other remedies available to it at law or in equity, be entitled
to seek and, if so ordered by a court of competent jurisdiction, obtain,
preliminary and permanent injunctive relief against such breach.  Executive
agrees that the various provisions of this Agreement shall be construed as
cumulative, and no one of them is exclusive of the other, or exclusive of any
rights allowed by law.
 
18. Withholding.  Anything in this Agreement to the contrary notwithstanding,
all payments required to be made by the Company hereunder to Executive shall be
subject to the withholding of such amounts relating to taxes as the Company may
reasonably determine it is legally required to withhold pursuant to any
applicable law or regulation.  In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
payment of taxes and withholdings as required by law, provided it is satisfied
that all requirements of law affecting its responsibilities to withhold have
been satisfied.
 
19. No Waiver.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and such officer or director as may be specifically
designated by the Company.  No waiver by either party hereto at any time of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or at any prior or subsequent
time.  Except where the context otherwise requires, wherever used the singular
shall include the plural, the plural the singular, the use of any gender shall
be applicable to all genders and the word “or” is used in the inclusive sense.
 
20. Severability.  If any covenant or provision hereof is determined to be void
or unenforceable in whole or in part, it shall not be deemed to affect or impair
the invalidity of any other covenant or provision, each of which is hereby
declared to be separate and distinct.  If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.  If any provision of this Agreement is declared invalid
or unenforceable for any reason other than overbreadth, the offending provision
will be modified so as to maintain the essential benefits of the bargain among
the parties hereto to the maximum extent possible, consistent with law and
public policy.
 
21. Amendment.  No amendment, modification, waiver, termination or discharge of
any provision of this Agreement, or consent to any departure therefrom by either
party hereto, shall in any event be effective unless the same shall be in
writing, specifically identifying this Agreement and the provision intended to
be amended, modified, waived, terminated or discharged and signed by each of the
LIN Companies and Executive, and each such amendment, modification, waiver,
termination or discharge shall be effective only in the specific instance and
for the specific purpose for which it is given.  No provision of this Agreement
shall be varied, contradicted or explained by any oral agreement, course of
dealing or performance or any other matter not set forth in an agreement in
writing and signed by each of the LIN Companies and Executive.
 
8

--------------------------------------------------------------------------------


22. Choice of Law and Forum.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Rhode Island.  Employee hereby
(a) submits to personal jurisdiction in the State of Rhode Island for any action
arising out of or in connection with this Agreement; (b) waives any and all
personal rights under the laws of any state to object to jurisdiction within the
State of Rhode Island; and (c) agrees that for any cause of action arising out
of or in connection with this Agreement, venue is solely proper in any state or
federal court within Rhode Island.
 
23. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT.
 
24. Certain Definitions.  The capitalized terms contained and used in this
Agreement which are defined below shall have the respective meanings ascribed to
them as follows:
 
(a)  “Change in Control” shall mean the occurrence of any of the following
events:
 
(i) any sale, lease, exchange, or other transfer (in one transaction or series
of related transactions) of all or substantially all of the assets of Parent to
any Person or group of related Persons for purposes of Section 13(d) of the
Exchange Act, other than one or more members of the Shareholder Group;
 
(ii) a majority of the Board of Parent shall consist of Persons who are not
Continuing Directors;
 
(iii) the acquisition by any Person or Group (other than (A) one or more members
of the Shareholder Group or (B) with respect to a transferee of shares of Class
C Common Stock, par value $0.01 per share, of Parent, (1) one or more members of
the Shareholder Group or (2) any Person approved by an affirmative vote of no
less than two-thirds of the disinterested members of the Board of Parent) of the
power, directly or indirectly, to vote or direct the voting of securities having
more than 50% of the ordinary voting power for the election of directors of
Parent;
 
(iv) the acquisition by any Person or Group of shares of the capital stock of
Parent representing in the aggregate more than 40% of the issued and outstanding
shares of such capital stock and, as of the time of such acquisition, no other
Person or Group holds, in the aggregate, a greater number of such shares of
capital stock;
 
(v) any sale, lease, exchange, or other transfer (in one transaction or series
of related transactions) of all or substantially all of the assets of the
Company to any Person or group of related Persons for purposes of Section 13(d)
of the Exchange Act, other than to (A) a wholly-owned subsidiary of Parent or
the Company or (B) one or more members of the Shareholder Group; or
 
(vi) Parent shall cease, whether directly or indirectly through one or more
wholly-owned subsidiaries, to have the power to vote or direct the voting of
securities having more than 50% of the ordinary voting power for the election of
directors of the Company.
 
(b)  “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations or other guidelines of general applicability promulgated thereunder.
 
(c) “Continuing Directors” shall mean any Person who (i) was a member of the
Board of Parent on the Appointment Date, (ii) is thereafter nominated for
election or elected to the Board of Parent with the affirmative vote of a
majority of the Continuing Directors who are members of such Board of Parent at
the time of such nomination or election, or (iii) is a member  of the Board of
Parent and also a member of the Shareholder Group.
 
(d)  “Group” means any group of related Persons for purposes of Section 13(d) of
the Securities Exchange Act of 1934, as amended.
 
(e) “Manage” (or “Managing”) means with respect to the business or operation of
a television station, (i) the provision of management services, (ii) the right
to program, or select a substantial portion of the programming of, such station,
including through a local marketing agreement, time brokerage agreement, joint
sales agreement, shared services agreement, or other similar agreements
(collectively, a “Services Agreement”), or (iii) the sale of, or the right to
sell, the advertising of such station through a Services Agreement.
 
(f) “Person” shall mean an individual, a corporation, limited liability company,
a partnership, an association, a trust or any other entity or organization,
including any other form of business entity or any government or political
subdivision or an agency or instrumentality thereof.
 
(g)  “Shareholder Group” shall mean HM Capital Partners, LLC, and any Person
controlling, controlled by or under common control with it.
 
9

--------------------------------------------------------------------------------


25. Interpretation.  The headings in this Agreement are inserted for convenience
only and shall not constitute a part hereof.  Except where the context requires
otherwise, whenever used in this Agreement, the singular includes the plural,
the plural includes the singular, the use of any gender is applicable to all
genders and the word “or” has the inclusive meaning represented by the phrase
“and/or.”  The words “include” and “including” and variations thereof, shall not
be deemed to be terms of limitation, but rather shall be deemed to be followed
by the words “without limitation.”  A reference in this Agreement to a Section,
Paragraph, Exhibit or Schedule is to the referenced Section, Paragraph, Exhibit
or Schedule of this Agreement.  The wording of this Agreement shall be deemed to
be the wording mutually chosen by the parties and no rule of strict construction
shall be applied against any party.  Unless expressly provided otherwise, all
dollar figures in this Agreement are in the currency of the United States of
America.
 
26. Survival.  The expiration or termination of this Agreement shall not relieve
any party of any obligations that may have accrued hereunder prior to such
expiration or termination.  The provisions of Sections 9, 10, 11, 12, 13, 15,
16, 17, 18, 19, and 20 shall survive the expiration or termination of this
Agreement except as otherwise specifically provided in such Sections.
 
27. Assignment.  The terms and provisions of this Agreement shall inure to the
benefit of and be binding upon the LIN Companies and each of its respective
successors and assigns.  Notwithstanding the foregoing or anything to the
contrary contained herein, this Agreement may not be assigned by the LIN
Companies without Executive’s prior written consent unless the LIN Companies
retain joint and several liability with any of the LIN Companies’ assignee for
the financial obligations under this Agreement.  This Agreement may not be
assigned, in whole or in part, by Executive without the written consent of each
of the LIN Companies.
 
28. Indemnification.  At all times during and after the Service Period the LIN
Companies shall indemnify Executive pursuant to the terms and subject to the
conditions of the certificate of incorporation and bylaws, respectively, of each
of the LIN Companies, as such are in effect as of the Appointment
Date.  Executive shall have the benefit of continuing directors’ and officers’
insurance coverage at levels no less favorable than those in effect from time to
time for members of the Board of Parent and the board of directors of the
Company and other members of the LIN Companies’ senior management.
 
29. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.  Each party hereto will receive by
delivery or by facsimile or other electronic transmission a duplicate original
of the Agreement executed by each party, and each party agrees that the delivery
of the Agreement by facsimile or other electronic transmission will be deemed to
be an original of the Agreement so transmitted.
 
30. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements, commitments or understandings with respect to
the matters provided for herein.
 
 
[The remainder of this page is intentionally blank; signature page follows.]
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 
Executive:
 
By: /s/ Nicholas N.
Mohamed                                                                     
           Nicholas N.
Mohamed                                                                    
 
LIN TV Corp.
 
By: /s/ Richard J.
Schmaeling                                                                     
           Richard J. Schmaeling
           Senior Vice President CFO
LIN Television Corporation
 
By: /s/ Richard J.
Schmaeling                                                                     
           Richard J. Schmaeling
           Senior Vice President CFO
 



11

--------------------------------------------------------------------------------


Schedule 12
 
Geographic Scope of Non-Solicitation
 


 
The geographic scope to which Section 12 shall apply shall be defined as all
markets in the United States of America.
 
12

--------------------------------------------------------------------------------


Schedule 16
 
Notices
 


 
If to Executive:                                           To the address as
shall most currently appear on therecords of the Company




If to the LIN Companies:                            LIN Television Corporation
               4 Richmond Square, Suite 200
            Providence, RI  02906
            Attn:  General Counsel
            Fax:  (401) 454-2817
 
13

--------------------------------------------------------------------------------


Exhibit 5(b)


Budget-Based Objectives




[To Be Determined]